Appleton, C. J.
By B. S., c. 60, § 4, a libel for divorce may be inserted in a writ of attachment and served by summons and copy.
By c. 81, § 91, “ the time when a writ is actually made, with an intention of service, shall be deemed the commencement of the suit.” A suit must be regarded as pending from its first institution, until its final termination. Brown v. Foss, 16 Maine, 257. The making of the writ is to be deemed the commencement of the action or process. Bunker v. Shed, 8 Met. 150.
By B. S., c. 107, § 3, any suit, libel or other process is to be regarded as pending when, and after, service has been made on the respondent so far as relates to the taking of depositions.
The libel having been served on the libellee, there was a suit pending for divorce from the bond of matrimony. The parties could no longer live with propriety or legally in matrimonial cohabitation. The wife must be supported. The duty to support her devolves on the husband. By the fact of marriage she is entitled to alimony p>endente lite. By the terms of the order it usually commences from the return of the citation. Such, in England, is held the true rule, “ for, till then, the wife may be considered as able to obtain subsistence on the credit of her husband.” Loveden v. Loveden, 1 Phillim. 208. When, however, the husband does not use due diligence in causing the return of the citation to be made, the alimony may commence from the date of the citation. Nor does the fact that there is a plea to the jurisdiction affect the power of the court to allot alimony pendente lite. Ronalds v. Ronalds, 2 L. R., Prob. & Div. 259.
By B. S., c. 60, § 6, this court is authorized, pending a libel, to order the husband to pay the wife a suitable sum for her defense, or to enable her to prosecute her libel and for her separate support, etc., “ and to enforce obedience by appropriate processes.” By the Act of 1878, c. 25, the order provided by c. 60, § 6, may be issued in vacation.
Service having been made of the libel and the same being then pending, though before the return day of the writ, the libellant petitioned a justice of this court to issue an order requiring the libellee to pay a sum of money, such as the court should decree for *339the purposes specified in c. 60, § 6, and amended by c. 25 of the Acts of 1878. Notice was duly given the libellee of this petition. He appeared and contested the granting of the prayer of the libellant, and after a full hearing was ordered to pay the sum of six dollars weekly till the further order of the court.
The decree was one authorized by statute to be made, the justice issuing the decree having jurisdiction.
The libellee made payments under this order for the space of nine weeks, and then refused to make further payment. At the January term of this court notice was issued to the libellee to show cause why he should not be adjudged to be in contempt for not complying with the previous order of the court. Newcomb v. Newcomb, 12 Gray, 28.
The libellee attempted to purge himself from contempt by showing a pecuniary inability to comply with the order of court, but on a full hearing the presiding justice adjudged him of sufficient ability. This adjudication is conclusive and binding upon the parties. Call v. Call, 65 Maine, 407. Sparhawk v. Sparhawk, 120 Mass. 390.
The libellee was then adjudged in contempt and ordered to be committed until he should comply with the order of court. This has been held to be the proper course in such case. Dwelly v. Dwelly, 16 Maine, 377. Slade v. Slade, 106 Mass. 499. It is an appropriate remedy to enforce a decree of the court.
Undoubtedly, execution may issue in the usual form against the husband for alimony decreed the wife. Prescott v. Prescott, 62 Maine, 429. Slade v. Slade, 106 Mass. 499. Barrows v. Purple, 107 Mass. 429. No reason is perceived why it may not issue upon failure by the libellee to make the payments ordered to be made pendente lite, the amount to be paid being matter of record. Attachments for contempt for non-payment of the amount ordered, and executions for such amount, when unpaid, are both appropriate remedies for the enforcement of the decrees of the court.

Exceptions overruled.

Walton, Barrows, Danforth, Virgin, Peters, Libbey and Symonds, JJ., concurred.